*698The contentions raised by the defendant are unpreserved for appellate review. In any event, the prosecutor properly utilized certain statements given to the police by eyewitnesses in order to impeach the credibility of the defendant’s psychiatric expert, who had testified that the defendant was under the influence of extreme emotional disturbance at the time of the shooting (see, People v Fardan, 82 NY2d 638; People v Rijos, 213 AD2d 431). Moreover, the trial court properly instructed the jurors on how they could utilize these statements (see, People v Fardan, supra, at 646-647).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Florio and McGinity, JJ., concur.